DIREXION FUNDS FIFTH AMENDMENT TO THE FUND ACCOUNTING SERVICING AGREEMENT THIS FIFTH AMENDMENT, dated as of the 23rd day of December, 2008, to the Fund Accounting Servicing Agreement dated as of March 3, 2006, as amended May 1, 2007, January 11, 2008, May 8, 2008 and June 4, 2008 (the “Fund Accounting Agreement”), is entered into by and between Direxion Funds, a Massachusetts business trust (the “Trust”) and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the parties have entered into a Fund Accounting Agreement; and WHEREAS, the Trust intends to create additional funds; and WHEREAS, the Trust and USBFS desire to amend the Fund Accounting Agreement to include the additional funds; and WHEREAS, Section 15 of the Fund Accounting Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit A of the Fund Accounting Agreement is hereby superseded and replaced with Exhibit A attached hereto. Except to the extent amended hereby, the Fund Accounting Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be executed by a duly authorized officer on one or more counterparts as of the day and year first written above. DIREXION FUNDS U.S. BANCORP FUND SERVICES, LLC By: /s/ Dan O’Neill By: /s/ Michael R. McVoy Name: Dan O’Neill Name: Michael R. McVoy Title: President Title: Executive Vice President 12/23/081 EXHIBIT A to the Fund Accounting Agreement Separate
